(Slip Opinion)            Cite as: 552 U. S. ____ (2008)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 06–1498
                                     _________________


WARNER-LAMBERT CO., LLC, ET AL., PETITIONERS v.
          KIMBERLY KENT ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                   [March 3, 2008]

   PER CURIAM.
   The judgment is affirmed by an equally divided Court.

  THE CHIEF JUSTICE took no part in the consideration or
decision of this case.